DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application CN201810092689.3 filed on 01/31//2018.
Response to RCE
The RCE filed 06/08/2022 has been entered. Claims 1, 8, 10, 11, 13 remain pending in the application. The amendment to the claim overcomes the 101 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8 and 13 are rejected under 35 U.S.C. 103 for being unpatentable by Lee (KR20170039634) in view of Gupta (US20170076599) and Chan (US10328973) and Yan (CN107424181).
Regarding claim 1, Lee teaches a computer-implemented method for vehicle driving assistance, the method comprising: 
receiving, by the at least one processor, from a first vehicle, a driving assistance request generated in response to a driver of the first vehicle pressing a button on a display of the first vehicle ([0249]-[0250] disclosing the processor of the driver assistance receiving an input “request” from a user of vehicle 1 “first vehicle”. [0252]-[0253] disclosing the user of the first vehicle inputting a command for the assistance request on the screen “display”);
obtaining first vehicle information of the first vehicle, the first vehicle information at least comprising a current location of the first vehicle ([0268] disclosing obtaining the location of vehicle 1 “location of first vehicle”);
Obtaining, by the at least one processor, second vehicle information based on the current location of the first vehicle, wherein the second vehicle information is related to at least one vehicle entering a same curve lane and a same ramp as the first vehicle ([0268] disclosing receiving an image from the other vehicle “second vehicle information” when it is determined that the second vehicle is within an attention zone of the first vehicle, i.e., based on the current location of the first vehicle. [0289] disclosing obtaining information of another vehicle traveling on the same lane. [0406] and figure 16B disclosing the other vehicle “second vehicle” may be on the same curve lane of vehicle 1 “first vehicle”, a curve may be a ramp); and 		Providing, by the at least one processor, driving advice to the first vehicle based on the first vehicle information and the second vehicle information, said providing instructing the first vehicle to display the driving advice on the display of the first vehicle   driving advice to the first vehicle based on the first vehicle ([0279]-[0282] disclosing generating a control signal to display the information associated with the extended images based on the location information of the first vehicle and the second vehicle, note the extended image is the driving advice);
and controlling, by the at least one processor, the first vehicle based on the driving advice ([0279]-[0282] disclosing generating a control signal to display the information associated with the extended images based on the location information of the first vehicle and the second vehicle, note the extended image is the driving advice. [0279] disclosing instructions to change the speed and a direction of vehicle 1 “first vehicle” based on the information from first and other “second”. The information includes direction, current speed and current location of first and second vehicles, see [0023], [0024], [112], [0274] cited above));
 Wherein providing the driving advice to the first vehicle based on the first vehicle and the second vehicle information comprises:
Determining, by the at least one processor, a recommended speed of the first vehicle, based on the respective travel directions, the current speeds, and the current locations of the first vehicle and the at least one vehicle ([0279] disclosing instructions to change the speed and a direction of vehicle 1 “first vehicle” based on the information from first and other “second”. The information includes direction, current speed and current location of first and second vehicles, see [0023], [0024], [112], [0274] cited above); 
and Providing, by the at least one processor, the recommended speed and the recommended direction to the first vehicle ([0279] disclosing instructions “recommendation” to change the speed and direction of the vehicle 1 “first vehicle”).
wherein the first vehicle information further comprises a first road image ahead of the first vehicle, wherein the second vehicle information further comprises a second road image ahead of at least one vehicle, wherein the first road image and the second road image have same timestamp(Lee [0256] disclosing a main image “first road image” taken by the first vehicle of at least the front road, [0257]-[0261] disclosing a second road image to the front of the other vehicle “at least one vehicle”. [0275] disclosing generating the extended image in real time, i.e., same timestamp), and wherein the method further comprises:
Performing, by the at least one processor, an image registration on the first road image and the second road image with the same timestamp, to generate a spliced image (Lee [0270] disclosing generating an extended image by summing the first and second images, i.e., generate a spliced image, [0275] disclosing generating the extended image in real time, i.e., same timestamp); and 
Sending, by the at least one processor, the spliced image to the first vehicle (Lee [0277] disclosing the processor of vehicle 1 executes an operation based on the extended image, i.e., the spliced image sent to vehicle 1 “first vehicle”).
Lee does not teach and coming from an opposite direction to the first vehicle; Wherein a distance between the at least one vehicle and the first vehicle is shorter than a predetermined distance; sizes of a first vehicle and the at least one vehicle; determining a recommended lane for the first vehicle based on sizes of the first vehicle and at least one vehicle. Providing the recommended lane to the first vehicle. Wherein performing the image registration on the first road image and the second road image to generate the sliced image comprises: Performing a feature extraction on the first road image and the second road image to determine feature points of the first road image and the second road image; Determining a pair of matched feature points based on a similarity measurement; Obtaining space coordinate transformation parameters of the first road image and the second road image based on the pair of matched feature points; and Performing the image registration on the first road image and the second road image. Based on the space coordinate transformation parameters, to generate the spliced image.
Gupta teaches and coming from an opposite direction to the first vehicle([0024], [0044] and figure 7 disclosing two vehicles approaching each other along same traffic lane or path).
Wherein a distance between the at least one vehicle and the first vehicle is shorter than a predetermined distance ([0111] disclosing sending a warning when the distance between the two vehicles is less than a predetermined threshold),
sizes of a first vehicle and the at least one vehicle ([0023] disclosing determining the size of a first vehicle and a second vehicle).
Lee and Gupta are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee to incorporate the teaching of Gupta of the other vehicle coming from an opposite direction to the first vehicle; Wherein a distance between the at least one vehicle and the first vehicle is shorter than a predetermined distance in order to avoid collisions between two vehicles driving in opposite directions on the same lane.
Chan teaches determining a recommended lane for the first vehicle, Providing the recommended lane to the first vehicle (col 2 lines 1-8 disclosing a lane change recommendation for a vehicle “first vehicle” based on sensed and / or communicated aspects “such as speed” of surrounding vehicles “at least one vehicle”).
Lee and Chan are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee to incorporate the teaching of Chan of determining a recommended lane for the first vehicle, Providing the recommended lane to the first vehicle in order to avoid collision with other vehicles.
Yan teaches wherein performing the image registration on the first road image and the second road image to generate the sliced image comprises: 
Performing a feature extraction on the first road image and the second road image to determine feature points of the first road image and the second road image ([12]-[15] disclosing feature extraction to match points for image splicing. See also [72] disclosing extracting feature points of different images for image joining);
Determining a pair of matched feature points based on a similarity measurement ([72] disclosing feature point matching based on similarity measurement. 
Obtaining space coordinate);
Obtaining space coordinate transformation parameters of the first road image and the second road image based on the pair of matched feature points ([72] disclosing calculating accurate transformation matrix between images based on the matched feature points, i.e., obtaining space coordinate transformation parameters on the first and second images); and 
Performing the image registration on the first road image and the second road image. Based on the space coordinate transformation parameters, to generate the spliced image ([72] disclosing image registration if the images based on accurate transformation matrix to generate the spliced image, i.e., image registration based on space coordinate transformation parameters to generate the spliced image).
Lee and Yan are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee to incorporate the teaching of Yan of Performing a feature extraction on the first road image and the second road image to determine feature points of the first road image and the second road image; Determining a pair of matched feature points based on a similarity measurement; Obtaining space coordinate transformation parameters of the first road image and the second road image based on the pair of matched feature points; and Performing the image registration on the first road image and the second road image. Based on the space coordinate transformation parameters, to generate the spliced image in order to provide an image with good robustness, and can realize high quality image splicing of splicing method for extracting key frame quickly, the method of straight running or turning the vehicle speed running can realize quick assembling, has strong robustness, splicing image natural and clear (Yan [12]).

Regarding claim 8, Lee as modified by Gupta and Chan and Yan teaches the method according to claim 1. Lee as modified by Gupta and Chan and Yan does not yet teach the method further comprising: 
Providing additional driving advice to a selected vehicle of the at least one vehicle, based on the first vehicle information and information related to the selected vehicle in the second vehicle information.
Gupta teaches providing additional driving advice to a selected vehicle of the at least one vehicle, based on the first vehicle information and information related to the selected vehicle in the second vehicle information ([0106] disclosing sending a warning signal “advice” to the second vehicle based on the first vehicle and selected second vehicle information such the lane the vehicles are driving in). 
Lee as modified by Gupta and Chan and Yan and Gupta are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee as modified by Gupta and Chan and Yan to incorporate the teaching of Gupta of providing additional driving advice to a selected vehicle of the at least one vehicle, based on the first and selected vehicle information in order to avoid collision with other vehicles.

 Regarding claim 13, Lee as modified by Gupta and Chan and Yan teaches an apparatus for vehicle driving assistance comprising:
at least one processor; and at least one memory storing a computer program, wherein the apparatus is configured to, when the computer program is executed by the at least one processor, perform the method according to claim 1 (Lee [0055] disclosing a processor and memory, [0239] disclosing storing the program on the memory).

Claim 10 is rejected under 35 U.S.C. 103 for being unpatentable by Lee (KR20170039634) in view of Gupta, Chan, Yan and Levin (US20020003488).
Regarding claim 10, Lee as modified by Gupta and Chan and Yan teaches the method according to claim 1. Lee as modified by Gupta and Chan and Yan does not teach the method further comprising: establishing a voice communication between the first and the at least one vehicle.
Levin teaches the method further comprising: establishing a voice communication between the first and the at least one vehicle([0024] disclosing establishing voice communication between a first vehicle and at least one other vehicle).
Lee as modified by Gupta and Chan and Yan and Levin are analogous art because they are in the same field of endeavor, V2V communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee as modified by Gupta and Chan  and Yan to incorporate the teaching of Levin of establishing a voice communication between the first and the at least one vehicle in order to improve safety and extend sensor capabilities.

Claim 11 is rejected under 35 U.S.C. 103 for being unpatentable by Lee (KR20170039634) in view of Gupta, Chan, Yan and Mills (US20180319402).
Regarding claim 11, Lee as modified by Gupta and Chan and Yan teaches the method according to claim 1. Lee as modified by Gupta and Chan and Yan does not teach the method further comprising: receiving from the first vehicle a message to disable the driving assistance. 
Mills teaches the method further comprising: receiving from the first vehicle a message to disable the driving assistance ([0053] disclosing deactivating the driving assist if a notification “message” or command is received by the ECU of the vehicle).
Lee as modified by Gupta and Chan and Yan and Mills are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee as modified by Gupta and Chan and Yan to incorporate the teaching of Mills of the method further comprising: receiving from the first vehicle a message to disable the driving assistance in order to override a driver assist commands and drive manually.
Response to Arguments
Applicant’s arguments filed 06/08/2022 have been fully considered but they are not persuasive.
With respect to applicant arguments regarding the 101 rejection, amendment to claim 1 overcomes the 101 rejection.
With respect to applicant arguments regarding the 103 rejection of claim 1, applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190221118 discloses a driving assist to notify other vehicles of an intention of a first vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664